DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,754,079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 5 of the remarks, filed on 01/04/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Furthermore, the applicant’s arguments on see pp. 6-7 of the remarks, with respect to the rejection of claims 34-45 under 35 U.S.C. 112(b), second paragraph, as being indefinite, have been fully considered and are persuasive.  Hence, the rejection of the claims has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34, 36, 39, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mrocki et al., Pub. No. 2008/0257673 (hereinafter “Mrocki”).
Regarding claim 34, Mrocki discloses a system comprising: a first identification/tamper evidence band 402 comprising a first aperture formed by the first identification band being in the form of a first loop; a second identification/tamper evidence band 404 comprising a second aperture formed by the second identification band being in the form of a second loop, the first and second identification bands show evidence of tampering upon removal; and a bridging band 100 connected to the first and second identification band (see the abstract; Figs. 1, 4, and 5; and Pars. 0044-0046, and 0064-0065).
Regarding to claims 36, Mrocki teaches that each identification/tamper evidence band is provided with an identifier such as a serial number (see Par. 0067).
Regarding claim 39, Mrocki teaches that the tamper evidence includes tearing or distorting a material in a strip of the band (see Fig. 9; and Pars. 0009, 0057, 0062, 0068).
Regarding claim 41, Mrocki further teaches the band comprises an adhesive layer (see Fig. 6; and Pars. 0009, 0012, 0015, 0049, and 0054). 
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
15.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrocki in view of Seller, Pub. No. U.S. 2011/0224564.
16.	Mrocki, described above, does not teach the identification band is treated with pressure sensitive ink. However, the use of pressure sensitive ink with a tamper evidence band or article is well known in the art. Seller teaches an analogous band/strip comprising a pressure sensitive ink adapted to notify tamper evidence to a user (see Figs. 10-12, and Pars. 0065, 0067, 0091). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Mrocki in view or Seller to treat the band with pressure sensitive ink as an equivalent alternative means for tamper evidence as claimed. 
17.	Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al., Pub. No. U.S. 2011/0224564 (hereinafter “Moon”) in view Mrocki.
18.	Moon discloses a wearable vital sign monitoring device comprising: a first band 94 forming a first aperture; a second band 90 forming a second aperture; and a cable connecting the first band to the second band; wherein the first band is configured to be placed around the finger of a patient, and the second band is configured to be placed around the wrist/arm of the patient (see Fig. 11, and Pars. 0013-0017). 
19.	Moon does not teach that each band comprise identification means, or a bridging band adapted to connect the two bands. Mrocki, described above, disclose two bands, wherein each band comprises an identification means for tamper evidence, and bridging band connecting the .
Allowable Subject Matter
20.	Claims 42-45 are allowed.
21.	Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
April 18, 2021